Order, Supreme Court, New York County (Walter B. Tolub, J.), entered August 3, 2006, which denied plaintiffs motion for a preliminary injunction, unanimously affirmed, with costs.
Plaintiff condominium’s motion for a preliminary injunction compelling defendants to cease the use of their apartment as a psychiatry office and requiring the unit’s restoration to residential purposes was properly denied since plaintiff failed to demonstrate that it will suffer irreparable harm if the sought relief *289is denied (see Doe v Axelrod, 73 NY2d 748, 750 [1988]). Contrary to plaintiffs contention, it is required to demonstrate irreparable harm. This is not a situation where a preliminary injunction may, by reason of specific statutory dispensation, be obtained without such a showing (cf. Village of Chestnut Ridge v Roffino, 306 AD2d 522, 524 [2003]). Plaintiff’s request for relief was also properly denied because it “clearly did not seek to maintain the status quo, but rather sought the ultimate relief in [the] action” (Putter v City of New York, 27 AD3d 250, 253 [2006]). Concur—Nardelli, J.P., Williams, Buckley, Catterson and McGuire, JJ.